1§§a.i§l:153-mc-00167~-AB.] Document6-4 Filed11/13/18 Pagelofl

EXln.t lo 'l
C|a¥ Batchelor

From: Pau| Manafort <pmanafort@dmpint.com>
$ent: Monday, August 7, 2017 8:05 PM

To: C|ay Batchelor

Subject: Re: 2008 irrevocable Trust

C|ay

Lets do a loan to one of the Grantees - my daughter Andrea.

Paul

From: C|ay Batchelor <wcb wri htandbatcheior.com>
Date: Monday, August 7, 2017 at 3:43 PM

To: Paul Nlanafort < manafort dm int.com>

Cc: Nlark Siciliano <mark.siciliano@nmfn.com>
Subject: 2008 irrevocable Trust

Paui,

Asl mentioned on the phone,the act of borrowing from the trust wouldriskbringing all of the trust assets into your taxable
estate, which would defeat the purpose of having the trust.l have since confirmed thatthis is not just a risk, it is aprobability
thatwould subject the trust assets to a 40% estate taxwhich of course is a huge hit tothe beneficiaries

For that very reason the trust contains a strict prohibition against making any distribution to or for the benefit of the Grantors.
|n short, the trust does not allow me to do what you're asking.

l wonder if there is another ”pot” or line of credityou could use in the short term. A HELOC is pretty easy to obtain in a short
amount of time.

C|ay

Willlam C|ayton Batche|or

Wright & Batchelor LLP

1601 18"‘ Street NW Suite 2

Washington, DC 20009

202-462-7799

The information contained in this e-mail is intended only for the personal and confidential use of the recipient(s) named
above. This message may be an attorney-client communication and as such is PR|V|LEGED AND CONF|DENT|AL. lf the reader of
this message is not the intended recipient, you are hereby notified that you have received this message in error, and that any
review, dissemination, distribution, or copying of this message is strictly prohibited if you have received this communication
in error, please notify us immediately by e-mail and delete the original message. To ensure compliance with requirements

imposed by the lRS, we inform you that any U.S. federal tax advice contained in this communication (including any
attachments) is not intended or written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the

1

